 

Exhibit 10.1

 

SETTLEMENT AND RESTRUCTURING AGREEMENT

 

AGREEMENT made as of the Effective Date by and among RAPTOR RESOURCES HOLDINGS
INC., a Nevada corporation, formerly known as Lantis Laser Inc. (“RRHI”), its
wholly owned subsidiary, LANTIS LASER, INC., a New Jersey corporation ( “Lantis”
and, together with RRHI, the “Companies”), STANLEY B. BARON, a natural person
who resides at 3967 Park Avenue, Fairfield, Connecticut (“Baron”), CRAIG B.
GIMBEL, a natural person who resides at 11 Stonebridge Court, Denville, New
Jersey (“Gimbel” and, together with Baron, collectively the "Employees" and
individually an “Employee”), and PAX ORAL IMAGING INC., a Delaware corporation
(“POII”).

 

WITNESSETH:

 

WHEREAS, Lantis is engaged in the Near Infrared Imaging Technology Business (as
hereinafter defined); and

 

WHEREAS, POII is a Delaware corporation newly formed to conduct the Near
Infrared Imaging Technology Business (as defined below) whose shareholders
include Baron and Gimbel, who collectively own a majority of POII Class A Common
Stock (as hereinafter defined); and

 

WHEREAS, Baron is party to the Baron Employment Agreement (as hereinafter
defined), whereby Baron is employed as the President and Chief Executive Officer
of Lantis, and Gimbel is party to the Gimbel Employment Agreement (as
hereinafter defined), whereby Gimbel is employed as the Executive Vice
President, Clinical Affairs of Lantis; and

 

WHEREAS, the Employees and the Companies have decided that the Employees will
terminate their employment with and services for Lantis as of the Effective Date
(as hereinafter defined) on the terms hereinafter set forth in settlement of the
rights and obligations among the parties hereto.

 

NOW, THEREFORE, it is agreed that:

 

Section 1.             Definitions

 

(a)          “Act” shall mean the federal Securities Act of 1933, as amended
from time to time.

 

(b)          “Baron Employment Agreement” shall mean that certain Executive
Employment Agreement dated as of May 23, 2011 by and among Baron, RRHI and
Lantis.

 

1

 

 

(c)          “Baron Shares” shall mean all of the shares of RRHI Common Stock
held by Baron and his family members immediately prior to Closing totaling
27,511,500 shares.

 

(d)          “Baron Warrants” shall mean the warrants held by Baron entitling
him to purchase 8,640,000 shares of RRHI Common Stock at a price of $0.075 per
share, constituting all warrants held by Baron and his family members to
purchase shares of capital stock of the Companies.

 

(e)           “Closing” shall mean the closing of the transactions contemplated
in this Agreement on the Closing Date upon satisfaction or waiver of all of the
conditions of Closing set forth in Section 5 below.

 

(f)          “Closing Date” shall mean the date on which the Closing occurs.

 

(g)           “Effective Date” shall mean December 17, 2012.

 

(h)          “Gimbel Employment Agreement” shall mean that certain Executive
Employment Agreement dated as of May 23, 2011 by and among Gimbel, RRHI and
Lantis.

 

(i)          “Gimbel Shares” shall mean all of the shares of RRHI Common Stock
held by Gimbel and his family members immediately prior to Closing totaling
27,511,500 shares.

 

(j)          “Gimbel Warrants” shall mean the warrants held by Ruth Gimbel
(Gimbel’s spouse) entitling her to purchase 5,760,000 shares of RRHI Common
Stock at a price of $0.075 per share, constituting all warrants held by Gimbel
and his family members to purchase shares of capital stock of the Companies.

 

(k)          “Mabwe Stock” shall mean the common stock of Mabwe Minerals Inc.
traded on the OTC under the symbol MBMI.

 

(l)          “Near Infrared Imaging Technology Business” shall mean the near
infrared imaging technology business in which Lantis is currently engaged, which
specifically consists of OCT and NIR modalities used for the early detection of
oral disease, together with clinical software to capture, store and manipulate
images from these modalities, particularly designed to be used in a stand-alone
multi-modal platform incorporating OCT and NIR. The exact applications of OCT
and NIR are as described in the patent folio included in the License Agreement
with Livermore National Laboratory, Livermore, USA and the patent pending
application included in the License Agreement with The Regents of the University
of California.

 

2

 

 

(m)          “RRHI Baron Debt” shall mean the indebtedness of RRHI to Baron in
the current outstanding principal amount of $180,000 as reflected on the books
of RRHI constituting all of the indebtedness owed by the Companies to Baron.

 

(n)          “RRHI Common Stock” shall mean the common stock of RRHI, par value
of $.001, as authorized by RRHI as of the date hereof.

 

(o)          “RRHI Gimbel Debt” shall mean the indebtedness of RRHI to Gimbel in
the current outstanding principal amount of $120,000 as reflected on the books
of RRHI, constituting all of the indebtedness owed by the Companies to Gimbel.

 

(p)           “Transferred Assets” shall have the meaning ascribed thereto in
Section 3(a) below.

 

(q)          “Warrants” shall mean the Baron Warrants and the Gimbel Warrants
held in RRHI.

 

(r)          "Employee Loan” shall mean a loan in the current outstanding
principal amount of $150,000 from Baron and Gimbel to Lantis prior to May 24,
2011.

 

Section 2.             Termination of Employment and Related Agreements.

 

(a)          Each Employee's employment with Lantis is terminated, effective as
of the Effective Date, subject to compliance with the terms of this Agreement.

 

(b)          Lantis shall transfer to POII at Closing substantially all of its
assets in accordance with and subject to the terms of Section 3 below.

 

(c)          At Closing the Employees shall each grant to RRHI and to TAG
Minerals Inc., a wholly-owned subsidiary of RRHI, an option to redeem all, but
not part, of their Warrants at a price of $0.04 per share (“Options”),
exercisable simultaneously, on the terms set forth in the form of option set
forth in Exhibit II attached hereto.

 

(d)          At Closing each Employee shall execute a general release in the
form attached hereto as Exhibit III relinquishing and waiving any and all claims
against the Companies, including (i) any claim for indebtedness owed by any of
the Companies to such Employee, (ii) any claim for compensation and payments for
benefits under the terms of his Employment Agreement, and (iii) any claim for
reimbursement of expenses not previously paid, and (iv) the Employee Loan; but
excluding (v) any claims or rights of each Employee arising under this
Agreement.

 

3

 

 

(e)          At Closing each Company shall execute a general release in the form
attached hereto as Exhibit IV relinquishing and waiving any and all claims
against both Employees and POII, including any claim for indebtedness owed to
any of the Companies by either Employee; but excluding any claims arising under
this Agreement.

 

(f)          As of the Effective Date, the Companies will not be liable to
provide life, disability, medical, and health insurance for either Employee as
of the Effective Date.

 

(g)          Except as otherwise expressly provided in this Agreement, all other
benefits designated to be provided or provided to the Employees pursuant to the
terms of their respective Employment Agreements or otherwise provided during the
period of Employees’ employment shall terminate as of the Effective Date.

 

Section 3.             Transfer of Assets/ Shares

 

(a)          Assets to be Transferred. At Closing, the Companies shall transfer
to POII all of the assets of Lantis (the “Transferred Assets”), including
without limitation the following assets, free and clear of any encumbrances and
liens:

 

(1)         Equipment, furniture and fixtures currently located at Baron’s
address set forth above or at any place under Baron’s control;

 

(2)         Inventory and supplies of Lantis on hand on the Closing Date;

 

(3)         Any and all contract rights of Lantis under the contracts listed in
Schedule A attached hereto and made a part hereof;

 

(4)         The financial books and records of Lantis;

 

(5)         The domain name “www.lantislaser.com”;

 

(6)         Any and all patents, trademarks, copyrights, trade secrets, know-how
and other intellectual property of Lantis, whether or not registered, including
without limitation the tradenames “Lantis” and “Lantis Laser”;

 

(7)         the good will of Lantis;

 

(8)         any software owned by Lantis; and

 

(9)         any inventory, prototypes or molds.

 

4

 

 

(b)          Stock to be Relinquished. At Closing, Baron shall relinquish and
transfer back to RRHI the Baron Shares and Gimbel shall relinquish and transfer
back to RRHI the Gimbel Shares. Baron and Gimbel shall each deliver a stock
power transferring said Baron and Gimbel Shares.

 

(c)          Mabwe Stock. At Closing, the Employees shall be issued three
million (3,000,000) shares of Mabwe Stock to be divided as follows: Baron
1,700,000 shares and Gimbel 1,300,000 shares.

 

(d)          No Assumption of Liabilities. POII shall not assume any
liabilities, obligations or expenses, including without limitation any
liabilities for city, state or federal taxes, of the Companies in connection
with or in any way arising out of the conduct of the Near Infrared Imaging
Technology Business, except as set forth in Schedule B attached hereto.

 

Section 4.             Closing.

 

(a)          The closing shall take place at the offices of Fox Rothschild LLP,
100 Park Avenue, New York, NY, on December 17, 2012 at 10:00 a.m. or as
otherwise agreed by the parties.

 

(b)          The following documents shall be delivered at Closing by the
Companies:

 

(1)         A bill of sale transferring to POII the Transferred Assets in the
form attached hereto as Exhibit V, together with such other instruments
necessary to effectuate a transfer of any of the Transferred Assets;

 

(2)         Evidence that the execution, delivery and consummation of the
transactions contemplated by this Agreement have been duly authorized by the
Board of Directors of RRHI and the Board of Directors of Lantis;

 

(3)         Evidence that the execution, delivery and consummation of the
transactions contemplated by this Agreement have been duly authorized by the
sole shareholder of Lantis;

 

(4)         The general release referred to in Section 2(e) above;

 

(5)         The stock certificates representing shares of Mabwe Stock being
issued to Baron and Gimbel under Section 3(c) above and evidence that the
issuance of the Mabwe Stock has been duly authorized by the board of directors
of Mabwe.

 

5

 

 

(6)         Any other instruments, documents and agreements reasonably required
by the Employees to consummate the Closing consistent with the terms of this
Agreement.

 

(c)          The following documents shall be delivered at Closing by the
Employees:

 

(1)         The resignation of each Employee as an officer and director of
Lantis as of the end of business on the Effective Date;

 

(2)         The option referred to in Section 2(c) above;

 

(3)         The general release referred to in Section 2(f) above;

 

(4)         The stock powers representing the Baron Shares and the Gimbel Shares
being transferred to RRHI under Section 3(b) above; and

 

(5)         Any other instruments, documents and agreements reasonably required
by the Companies to consummate the Closing consistent with the terms of this
Agreement.

 

Section 5.             Conditions to Closing.

 

(a)          The obligation of the Companies to consummate the Closing is
subject to the satisfaction of the following conditions, but compliance with or
the occurrence of any such condition may be waived for all of the Companies by a
writing signed by RRHI:

 

(1)         The representations and warranties of the Employees and POII
contained in this Agreement shall be true and correct on and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date.

 

(2)         The Employees and POII shall have performed, complied with, or
satisfied all agreements, representations, warranties, and conditions required
by this Agreement to be performed, complied with, or satisfied by it at or prior
to the Closing Date, including without limitation the delivery of the items
required to be delivered at Closing by the Employees pursuant to Section 4
above.

 

(3)         No action or proceeding shall be pending or threatened against the
Employees at any time prior to or at the Closing Date before any court or
governmental body by any person or public agency or authority seeking to
restrain, enjoin, or prohibit, seeking damages or other relief in connection
with, the execution and delivery of this Agreement or the transfer of the
Transferred Assets hereunder.

 

6

 

 

(4)         RRHI and Lantis shall have received approval of the execution,
delivery and performance of this Agreement by their respective Boards of
Directors.

 

(b)          The obligation of the Employees to consummate the Closing is
subject to the satisfaction of the following conditions, but compliance with or
the occurrence of any such condition may be waived by a writing signed by both
Employees:

 

(1)         The representations and warranties of the Companies contained in
this Agreement shall be true and correct on and as of the Closing Date, with the
same effect as though such representations and warranties had been made on and
as of the Closing Date.

 

(2)         The Companies shall have performed, complied with, or satisfied all
agreements, representations, warranties, and conditions required by this
Agreement to be performed, complied with, or satisfied by it at or prior to the
Closing Date, including without limitation the delivery of the items required to
be delivered at Closing by the Companies pursuant to Section 4 above.

 

(3)         No action or proceeding shall be pending or threatened against the
Companies at any time prior to or at the Closing Date before any court or
governmental body by any person or public agency or authority seeking to
restrain, enjoin, or prohibit, seeking damages or other relief in connection
with, the execution and delivery of this Agreement or the transfer of the
Transferred Assets hereunder.

 

Section 6.             Conduct Of Business.

 

(a)          Subsequent to the date of execution hereof to and including the
Closing Date, the Companies shall not, except as otherwise contemplated by this
Agreement, enter into any contracts, agreements, or understandings except
purchase orders in the ordinary course of business, agree to any amendment or
modification of any agreements described in any schedule attached hereto, change
in any material way its method of transacting business, or take any other action
not in the ordinary course of business or any action which might materially and
adversely affect the Employees’ interests hereunder in the Near Infrared Imaging
Technology Business or the Transferred Assets without the Employees’ prior
written consent.

 

(b)          The Companies shall bear the risk of loss from fire or other
casualty until consummation of this transaction.

 

7

 

 

(c)          The Companies will give to the Employees and their counsel,
accountants, and other representatives, from the date hereof to the Closing Date
during normal business hours upon the request of the Employees upon reasonable
notice, the right to inspect the Transferred Assets, in addition to financial
statements, invoices, records, and data with respect to the Near Infrared
Imaging Technology Business as the Employees shall reasonably request.

 

(d)          Each of the parties shall use its Reasonable Best Efforts to take
all actions and to do all things necessary, proper or advisable to consummate
the transactions contemplated by this Agreement, including using its Reasonable
Best Efforts to insure that (i) its representations and warranties remain true
and correct in all material respects through the Closing Date and (ii) the
conditions to the obligations of the other parties to consummate the
transactions contemplated by this Agreement are satisfied.

 

Section 7.             Representations and Warranties of the Companies.

 

(a)          Each of the Companies is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction stated at the
beginning of this Agreement. Each Company has all requisite corporate power and
authority to execute and deliver this Agreement and, to consummate the
transactions contemplated hereby and thereby and to perform all the terms and
conditions hereof and thereof to be performed by it. The execution and delivery
of this Agreement by each Company, the performance by each Company of all the
terms and conditions hereof and thereof to be performed by it and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by the Board of Directors of such Company.

 

(b)          This Agreement has been duly executed and delivered by each of the
Companies and constitutes the valid and binding obligation of each such Company,
enforceable against it in accordance with its terms..

 

(c)          The execution, delivery and performance of this Agreement by each
of the Companies and the consummation by each Company of the transactions
contemplated hereby do not and will not conflict with or result in any breach of
any of the provisions of, or constitute a default under, result in a violation
of, or result in the creation of any lien or encumbrance upon any assets of such
Company, under the provisions of such Company’s charter or bylaws or any
material indenture, mortgage, lease, loan agreement or other agreement or
instrument to which such Company is bound or affected, or any law, order,
judgment or decree to which such Company is subject.

 

(d)          Lantis has good and marketable right, title and interest in and to
all of the Transferred Assets (other than personal property leased by Lantis),
free and clear of all liens and encumbrances whatsoever.

 

8

 

 

(e)          This Agreement and the execution and delivery hereof by each of the
Companies, and the fulfillment and compliance with the terms and conditions
hereof and the consummation of the transactions contemplated hereby will not:
(a) conflict with, or require the consent of any third party under, any of the
terms, conditions or provisions of the certificate of incorporation or bylaws of
such Company; (b) violate any provision of, or require any filing, consent,
authorization or approval under, any federal, state or local law or regulation
applicable to or binding upon such Company; (c) conflict with, result in a
breach of, constitute a default under (without regard to requirements of notice
or the lapse of time or both), accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, (i) any mortgage, indenture, loan, credit agreement or other agreement or
instrument evidencing indebtedness for borrowed money to which such Company is a
party or by which such Company is bound or to which its properties is subject,
or (ii) any lease, license, contract or other agreement or instrument to which
such Company is a party or by which it is bound or to which any of its
properties is subject; or (d) result in the creation or imposition of any lien
or encumbrance upon the assets of such Company.

 

(f)          There is no action, suit, proceeding or governmental investigation
or inquiry pending or, to the knowledge of each Company, threatened against each
Company such or any of its properties that might delay, prevent or hinder the
consummation of the transactions contemplated hereby.

 

(g)          All the issued and outstanding shares of Mabwe Stock been duly and
validly issued and are fully paid and non-assessable, and were issued in
accordance with the exemption from registration of the Securities Act and any
relevant United States and state securities laws or pursuant to valid exemptions
therefrom. Upon issuance of the Mabwe Stock as contemplated by this Agreement,
the shares will be duly authorized, validly issued, fully paid and
non-assessable shares in the capital of the Company, free and clear of any
mortgage, pledge, lien, encumbrance, security interest, claim or equity
pre-emptive or similar rights, and entitled to the rights therein described.

 

(h)          The issuance of Mabwe Stock has been duly authorized and approved
by the board of directors of Mabwe. RRHI shall cause the officers of Mabwe to
promptly cooperate with the transfer of the Mabwe Stock by the Employees in
accordance with applicable law and Mabwe will give the Employees or its
assignees all necessary assistance in depositing the stocks in a brokerage
account, including Mabwe’s attorneys’ opinion letter, if requested..

 

(i)          No representation, warranty, or statement of any of the Companies
contained in this Agreement misstates any material fact or omits to state any
material fact necessary to make such representation, warranty, or statement
accurate and not misleading in any material respect.

 

9

 

 

Section 8.             Representations and Warranties of POII

 

(a)          POII is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. POII has all requisite corporate power and
authority to execute and deliver this Agreement and, to consummate the
transactions contemplated hereby and thereby and to perform all the terms and
conditions hereof and thereof to be performed by it. The execution and delivery
of this Agreement by POII, the performance by POII of all the terms and
conditions hereof and thereof to be performed by it and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the Board of Directors of POII.

 

(b)          This Agreement has been duly executed and delivered by POII and
constitutes the valid and binding obligation of POII, enforceable against it in
accordance with its terms..

 

(c)          There is no action, suit, proceeding or governmental investigation
or inquiry pending or, to the knowledge of POII, threatened against POII or any
of its properties that might delay, prevent or hinder the consummation of the
transactions contemplated hereby.

 

(d)          No representation, warranty, or statement of POII contained in this
Agreement misstates any material fact or omits to state any material fact
necessary to make such representation, warranty, or statement accurate and not
misleading in any material respect.

 

Section 9.             Representations and Warranties of the Employees

 

(a)          This Agreement has been duly executed and delivered by each
Employee and constitutes the valid and binding obligation of such Employee,
enforceable against him in accordance with its terms..

 

(b)          There is no action, suit, proceeding or governmental investigation
or inquiry pending or, to the knowledge of each Employee, threatened against
such Employee or any of his properties that might delay, prevent or hinder the
consummation of the transactions contemplated hereby.

 

(c)          No representation, warranty, or statement of either Employee
contained in this Agreement misstates any material fact or omits to state any
material fact necessary to make such representation, warranty, or statement
accurate and not misleading in any material respect.

 

Section 10.           Non-Competition Covenants.

 

(a)          The Companies are prohibited from using the names “Lantis” or
“Lantis Laser”, or any variation thereof, for any purpose following the Closing.

 

10

 

 

(b)          For a period of five (5) years following the Closing, none of the
Companies shall engage in the Near Infrared Imaging Technology Business. The
Companies agree that damages are an inadequate remedy for any breach of any of
the provisions of this Section and that POII shall, whether or not it is
pursuing any potential remedies at law, be entitled to equitable relief in the
form of preliminary and permanent injunctions without bond or other security
upon any actual or threatened breach of this non-competition provision.

 

Section 11.            Termination.

 

(a)          Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated and the transactions contemplated by
this Agreement abandoned at any time prior to the Closing only:

 

(1)         by the mutual written consent of the Employees and the Companies;

 

(2)         by the Employees if there is a material violation or breach by any
of the Companies of any covenant, representation or warranty contained in this
Agreement which has prevented the satisfaction of any condition to the
obligations of the Employees at the Closing and such violation or breach has not
been waived by the Employees or cured by such Company within 20 days after
written notice from the Employees of such violation or breach; or

 

(3)         by the Companies if there has been a material violation or breach by
the Employees of any covenant, representation or warranty contained in this
Agreement which has prevented the satisfaction of any condition to the
obligations of the Companies at the Closing and such violation or breach has not
been waived by the Companies or such violation or breach is cured by the
Employees within 20 days after written notice from the Companies of such
violation or breach.

 

(b)          In the event of termination of this Agreement by any party as
provided above, this Agreement will forthwith become void and there will be no
liability with respect to this Agreement or the transactions contemplated herein
on the part of the Employees or any Company, except for a termination pursuant
to subsection (a)(2) or (a)(3) above or for willful and material breaches of any
provision of this Agreement prior to the time of such termination, provided that
the provisions of Sections 12 through 16, inclusive, will survive any such
termination.

 

11

 

 

Section 12.            Indemnification.

 

(a)          The Companies jointly and severally (hereinafter referred to in
this Section as the "Indemnifying Party"), agree to and shall defend, indemnify
and hold harmless POII and the Employees, whether as employees, shareholders,
officers or directors of the Companies, and their respective successors, heirs,
personal representatives and assigns (hereinafter referred to in this subsection
and in subsections (c) and (d), as applicable, as the "Indemnified Party"), in
respect to all claims, losses, damages, and expenses, including reasonable fees
and disbursements of counsel (hereinafter collectively referred to as "claims"),
incurred by such Indemnified Party in connection with any of the following:

 

(1)         all liabilities of or claims against the Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, arising after the
Closing Date, with respect to the businesses of the Companies other than the
Near Infrared Imaging Technology Business;

 

(2)         all liabilities of or claims against the Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, made by any current
or former stockholder, consultant, advisor or affiliates of any of the
Companies;

 

(3)         any breach of any of the representations, warranties, covenants, or
agreements made by any Indemnifying Party in this Agreement;

 

(4)         any attempt by any person to cause or require an Indemnified Party
to pay or discharge any debt, obligation, liability or commitment inconsistent
with any such representation, warranty, covenant or agreement; and

 

(5)         any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incident to any of the matters indemnified against in
this subsection (a).

 

(b)          POII and the Employees jointly and severally (hereinafter referred
to in this Section as the "Indemnifying Party"), agree to and shall indemnify
and hold harmless each of the Companies, their officers and directors and their
respective successors and assigns (hereinafter referred to in this subsection
and in subsections (c) and (d), as applicable, as the "Indemnified Party"), in
respect to all claims, losses, damages, and expenses, including reasonable fees
and disbursements of counsel (hereinafter collectively referred to as "claims"),
incurred by such Indemnified Party in connection with any of the following:

 

12

 

 

(1)         all liabilities of or claims against the Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, arising after the
Closing Date, with respect to the Near Infrared Imaging Technology Business and
the Transferred Assets;

 

(2)         any breach of any of the representations, warranties, covenants, or
agreements made by any Indemnifying Party in this Agreement;

 

(3)         any attempt by any person to cause or require an Indemnified Party
to pay or discharge any debt, obligation, liability or commitment inconsistent
with any such representation, warranty, covenant or agreement; and

 

(4)         any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incident to any of the matters indemnified against in
this subsection (b).

 

(c)          Whenever any claim, regardless of amount, shall arise for
indemnification hereunder, the Indemnified Party shall notify the Indemnifying
Party in writing by certified mail, return receipt requested, within 90 days
after the Indemnified Party has actual knowledge of the facts constituting the
basis of such claim. Such notice shall specify all facts known to the
Indemnified Party giving rise to such indemnification right and the amount or an
estimate of the amount of the liability arising therefrom. The right to
indemnification hereof and the amount thereof, as set forth in such notice,
shall be deemed agreed to by the Indemnifying Party unless, within 30 days after
the date of such notice, the Indemnified Party is notified in writing that the
Indemnifying Party (with reasonable basis therefor) disputes the right to
indemnification as set forth or estimated in such notice or that the
Indemnifying Party elects to defend, in the manner provided in subsection (d)
below, the claim of a third party giving rise to such indemnification right. If
the Indemnifying Party disputes the right to indemnification or elects to defend
the claim of the third party, the same shall be deemed determined when finally
determined by a court or tribunal from which no appeal is or may be taken or
when the defense there to has been abandoned. If the Indemnifying Party, having
given notification that it disputes the right to indemnification, does not elect
to defend a claim of a third party, the Indemnified Party may take whatever
action it deems appropriate, and any final action in any legal proceeding with
respect to such claim shall be binding on the Indemnified Party as to the amount
of such claim, but not as to the liability of the Indemnifying Party with
respect to indemnification therefor.

 

13

 

 

(d)          If the facts giving rise to any such indemnification shall involve
any actual or threatened claim or demand by any third party against an
Indemnified Party or any possible claim by any Indemnified Party against any
third party, the Indemnifying Party shall be entitled, without prejudice to the
right of the Indemnified Party to participate through counsel of its or his own
choosing, to defend or prosecute such claim through counsel of its or his own
choosing; provided, however, that if by reason of the claim of such third party
a lien, attachment, garnishment, or execution is placed upon any of the property
or assets of an Indemnified Party, the Indemnifying Party, if it or he desires
to exercise its or his right to defend or prosecute such suit, shall furnish a
satisfactory indemnity bond to obtain the prompt release of such lien,
attachment, garnishment, or execution. The Indemnified Party shall cooperate in
the defense or prosecution of such claim, but shall be entitled to be reimbursed
as provided in subsection (a) or (b), as applicable, for all reasonable costs
and expenses incurred by it or him in connection therewith except for the fees
and disbursements of its or his own counsel in the event the Indemnifying Party
has elected to defend or prosecute such claims through its or his own counsel.

 

Section 13.           Termination of Employment Agreements. All terms of the
Employment Agreement shall terminate on the Effective Date.

 

Section 14.          Survival of Representations. None of the parties hereto has
made any representation, warranty, or covenant not set forth herein, and this
Agreement constitutes the entire binding agreement between the parties. All
representations and warranties and agreements herein contained or in a separate
agreement or instrument delivered pursuant hereto shall survive the Closing.

 

Section 15.          Benefit. This Agreement shall be binding upon and inure to
the benefit of the respective heirs, legal representatives, successors and
permitted assigns of the parties hereto.

 

Section 16.           Construction. This Agreement has been executed in the
State of New York and shall be construed in accordance with the laws of the
State of New York.

 

Section 17.          Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

Section 18.          Expenses. Each party hereto will pay the expenses incurred
by him, them or it under or in connection with the preparation and execution of
this Agreement, including attorneys' fees and expenses of its representatives,
whether or not the transactions contemplated by this Agreement are consummated.

 

Section 19.          Amendment. Neither this Agreement nor any term or provision
hereof may be changed, waived, discharged, or terminated orally, or in any
manner other than by an instrument in writing signed by the party against which
the enforcement of the change, waiver, discharge, or termination is sought.

 

Section 20.         Partial Invalidity. If any provision of this Agreement is
held to be invalid or unenforceable, such invalidity or unenforceability shall
not invalidate this Agreement as a whole, but rather this Agreement shall be
construed as though it did not contain the particular provision or provisions
held to be invalid or unenforceable, and the rights and obligations of the
parties shall be construed and enforced only to such extent as shall be
permitted by law.

 

14

 

 

Section 21.           Nondisparagement. None of the parties hereto shall take
any action or make any statements that is intended or reasonably can be expected
to harm or impair the personal or business reputation of the other or to
disparage the reputation of any party hereto or any of its officers, directors,
employees or agents.

 

Section 22.           Legal Counsel. Each of the undersigned represents and
warrants that is has been represented by its own respective separate and
independent legal counsel. Fox Rothschild LLP has acted as counsel to Baron and
POII.

 

Section 23.           Press Release. The parties shall mutually agree on a Press
Release regarding the transaction contemplated herein.

 

[Signature Page Follows]

 

15

 

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement on the
respective dates set forth below.

 

Date: ______________ Raptor Resources Holdings Inc.       By:       Name:    
Title:     Date: ______________ Lantis Laser, Inc.       By:       Name:    
Title:     Date: ______________     Stanley B. Baron     Date: ______________  
  Craig B.Gimbel     Date: ______________ Pax Oral Imaging Inc.       By:      
Name:     Title:

 

16

 

  

LIST OF SCHEDULES AND EXHIBITS

 

Schedule A - Transferred Contract Rights       Schedule B - Assumed Liabilities
      Exhibit I - Certificate of Incorporation of POII       Exhibit II - Option
      Exhibit III - Form of General Release in favor of the Companies      
Exhibit IV - Form of General Release in favor of the Employees and POII      
Exhibit V - Form of Bill of Sale

 

17

 

 

SCHEDULE A

TRANSFERRED CONTRACT RIGHTS

 

18

 

 

SCHEDULE B

ASSUMED LIABILITIES

 

None.

 

19

 

 

EXHIBIT I

CERTIFICATE OF INCORPORATION

OF

PAX ORAL IMAGING INC.

 

20

 

 

EXHIBIT II

 

OPTION

 

21

 

 

EXHIBIT III

FORM OF GENERAL RELEASE

IN FAVOR OF THE COMPANIES

 

22

 

 

EXHIBIT IV

FORM OF GENERAL RELEASE

IN FAVOR OF THE EMPLOYEES AND POII

 

23

 

 

EXHIBIT V

FORM OF BILL OF SALE

 

24

